         Case 3:10-cr-00227-JAM Document 2419 Filed 12/22/20 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA

        v.
                                                            No. 3:10-cr-00227 (JAM)
DEMETRIUS LITTLE,
    Defendant.


             ORDER GRANTING MOTION FOR COMPASSIONATE RELEASE
               AND AMENDING CONDITIONS OF SUPERVISED RELEASE

        Defendant Demetrius Little has moved for a sentence reduction pursuant to 18 U.S.C. §

3582(c)(1)(A). In accordance with the Court’s ruling at the conclusion of today’s hearing, the

Court GRANTS the motion for release (Doc. #2403) and the Court orders that defendant

Demetrius Little’s sentence is reduced to a sentence of TIME SERVED as of December 23,

2020.

        The Federal Bureau of Prisons shall release Demetrius Little from custody not later than

3:00pm on December 23, 2020. As of December 23, 2020, Demetrius Little shall commence

service of his 4-year term of supervised release with the same conditions previously imposed by

the Court’s judgment (Doc. #1222) in full force and effect in addition to the following modified

conditions:

        1. Residence location. Upon release from custody, the defendant shall reside with his
           mother, Loretta Little, at the address provided to the U.S. Probation Office.
        2. 14-day quarantine. The defendant shall self-quarantine for the first fourteen (14)
           days of his release at the residence of Loretta Little and may leave the property
           only for the purpose of a medical emergency or to obtain a COVID-19 test. In the
           event that he obtains a negative COVID-19 test as verified by the U.S. Probation
           Office, then he shall no longer be subject to the 14-day quarantine requirement.
        3. 3-month home detention with electronic monitoring. The defendant shall serve
           the first three months of supervised release with GPS bracelet electronic monitoring
           to commence not later than December 28, 2020. The defendant may leave his home
           during that period (following the 14-day quarantine period) only for the following
           reasons and only with the prior consent of the U.S. Probation Office: a medical
           appointment, to take a COVID-19 test, to seek or engage in paid employment, and to
           attend any rehabilitation program. Defendant must otherwise remain within the home
           or on the property of the residence.
 Case 3:10-cr-00227-JAM Document 2419 Filed 12/22/20 Page 2 of 2


4. Weekly drug testing. The defendant shall submit to drug testing every week for
   the first six months of supervised release. The U.S. Probation Office shall report
   any positive drug test results to the Court and all counsel.
5. Mental health counseling. The defendant shall be screened for mental health
   needs and counseling as directed by the U.S. Probation Office.
6. Appearance at federal court. The defendant shall meet with Judge Meyer at the
   federal courthouse during the week of December 28 on a date and time to be
   arranged by the U.S. Probation Office at which time the defendant shall be
   prepared to discuss his reentry and continuing rehabilitation plans.


It is so ordered.

Dated at New Haven, Connecticut, this 22nd day of December 2020.

                                             /s/ Jeffrey Alker Meyer
                                             Jeffrey Alker Meyer
                                             United States District Judge
